Name: Commission Regulation (EEC) No 2192/82 of 6 August 1982 laying down detailed rules for the application of the special measures for peas and field beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 8 . 82 Official Journal of the European Communities No L 233/5 COMMISSION REGULATION (EEC) No 2192/82 of 6 August 1982 laying down detailed rules for the application of the special measures for peas and field beans THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), and in particular Article 3 (7) thereof, Whereas Article 4 of Council Regulation (EEC) No 2036/82 (2) provides that in cases where the products are sold by the producer, the first purchaser must lodge with the agency appointed by the Member State in which the product is harvested, the contract made with the producer and a declaration certifying the quantity actually delivered by the latter ; whereas, to facilitate controls by the Member States on entitlement to aid, the minimum information to be given in these contracts and declarations should be specified and it should be provided that the contracts be lodged before a certain date ; Whereas, to ensure effective control, it should be provided that a representative number of supply decla ­ rations should be checked ; Whereas, to ensure proper management of the aid scheme, the first purchaser should comply with certain conditions regarding controls ; Whereas, in cases where the products are sold by the producer, Article 4 (2) of Regulation (EEC) No 2036/82 provides that the competent agency, after verifying the content of the contract concluded between the first purchaser and the producer, and in particular that the latter has obtained the minimum price , issues a certificate ; whereas the entry into force of these rules requires the adoption of Community provisions on the drawing up and use of these certifi ­ cates, on the introduction of Community forms and on the setting up of methods of administrative colla ­ boration between the Communities and the Member States ; whereas, pending a Community certificate, provision should be made for the use by the Member States of certificates of their choice ; Whereas, in line with normal trade practices with regard to peas and field beans, some tolerance should be permitted when comparing the quantity identified by the competent agency with the quantity given on the certificate ; Whereas, in accordance with Article 5 of Regulation (EEC) No 2036/82, the aid is granted only for products which have actually been used for human consump ­ tion or animal feed ; whereas, to ensure proper administrative management, the concept of products which are actually used should be defined ; Whereas Article 14 of Regulation (EEC) No 2036/82 provides that the Member States in whose territory the products are actually used must set up a control system ensuring that only the products entitled to aid receive it ; whereas, to ensure that the products actually used are those which were sold by the producer and that the actual use of these products takes place in under ­ takings, it is appropriate, for the purposes of effective control , that the concept of undertaking should be defined and detailed rules for this control should be adopted ; Whereas this control should be based in particular on the stock records of the undertaking ; Whereas, for reasons of efficient administrative man ­ agement, it is appropriate to provide that the peas and field beans be used within a certain period from the date when the products arrive at the undertaking where they are actually to be used ; whereas, to simplify administrative procedures, notification by the undertaking to the competent body in the Member State of the arrival of the products should be consi ­ dered as an application to place the products in ques ­ tion under supervision ; Whereas, to ensure the uniform application of the aid system, the minimum information to be given in the application for aid and the detailed rules for payment of the aid to persons entitled to it should be laid down ; Whereas Article 10 of Regulation (EEC) No 2036/82 provides that in cases where the products are sold by the producer, the aid may be paid in advance , as soon as the products are placed under supervision at the establishment where they are to be used, provided that an efficient security is provided ; whereas, therefore, the rules concerning this security and the conditions under which it is entirely or partially forfeit should be laid down ; (&gt;) OJ No L 162, 12 . 6 . 1982, p . 28 . 0 OJ No L 219, 28 . 7 . 1982, p . 1 . No L 233/6 7. 8 . 82Official Journal of the European Communities later than the day on which the first delivery declara ­ tion is lodged. Article 2 Any contract concluded between a producer and a first buyer shall include : (a) the names, forenames, addresses and signatures of the contracting parties ; (b) the date of conclusion ; (c) the marketing year of the harvest ; (d) the quantity, in tonnes and fractions of tonnes, of the peas and field beans covered by the contract or the area, in hectares and ares, where the product covered by the contract is to be harvested ; (e) the price to be paid to the producer per unit of weight and any reductions or increases to be applied under Article 3 . Whereas, in accordance with Article 8 of Regulation (EEC) No 2036/82, where the products are processed on behalf of the farmer to be fed to animals on his farm, aid is granted to approved bodies which must pass it on to the producer ; whereas the conditions which these bodies must satisfy in order to be approved and the conditions for withdrawal of the approval should be laid down ; Whereas, in the case referred to above, in order to control entitlement to the aid, conditions must be determined which the approved bodies must satisfy with regard to controls ; whereas, for that purpose, it should be provided that the stock records of these bodies must contain all the information needed to undertake this control ; Whereas, in order to ensure the uniform application of the aid system, where products are processed on behalf of the farmer, the detailed rules for payment of the aid to the approved bodies should be laid down ; Whereas, in view of the time needed to check that the conditions for approval are complied with, there is a danger that such checks will not be completed in good time ; whereas, to resolve this problem, it is appro ­ priate to provide for the possibility of granting provisi ­ onal approval to the bodies concerned for the 1982/83 marketing year ; Whereas, to prevent Community aid being granted other than for products entitled to it, the Member States must be able to apply a control system both for peas and field beans produced in the Community and exported to non-member countries and for peas and field beans imported into the Community ; whereas the control system should therefore be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, Article 3 1 . The price to be paid under Article 2 (e) shall be for sound, genuine and merchantable goods of the quality specified in Article 1 1 of Regulation (EEC) No 2036/82, loaded onto the purchaser's vehicle at the farm gate . 2 . (a) The selling price shall be reduced or increased by 1 % for each point of moisture or impurity content above or below the quality referred to in paragraph 1 . However, if the moisture content is more than 16 % but not more than 18 % , a reduction shall be applied to the selling price of between 1 % and 1-5 % for each point of moisture content above 16 % . (b) If the humidity content exceeds 18 % or the impurity content exceeds 5 %, the reduction to be applied to the sale price , for that part of those contents exceeding the above percentages, shall be agreed between the contracting parties . 3 . For the purposes of this Article, ' impurity' shall mean any foreign body, organic or inorganic, other than the species in question . HAS ADOPTED THIS REGULATION : Article 1 Article 4The contract referred to in Article 4 ( 1 ) of Regulation (EEC) No 2036/82 shall be lodged by the first buyer with the agency appointed for this purpose in the Member State in which the peas and field beans were produced not later than the day on which the declara ­ tion of delivery of the products by the producer to the first buyer is lodged. Where more than one delivery declaration is lodged for a given contract, the contract shall be lodged not Delivery declarations as referred to in Article 4 ( 1 ) of Regulation (EEC) No 2036/82 shall include : (a) the names, forenames, addresses and signatures of the producer and the first buyer ; (b) the contract reference referred to in Article 6 (4) ; (c) the quantity actually delivered by the producer and the date of delivery ; 7. 8 . 82 Official Journal of the European Communities No L 233/7 for Denmark, E for Greece, F for France, I for Italy, IR for Ireland, L for Luxembourg, NL for the Nether ­ lands and UK for the United Kingdom. (d) the moisture content and impurity content of the product delivered ; (e) certification that the product delivered has not been accepted as benefiting under the provisions of Council Regulation (EEC) No 2358/71 ('). Article 7 Article 5 In order to enable checks to be made, every first buyer shall :  keep separate stock accounts for products harvested in the Community and imported products, indi ­ cating at least the quantities entering and leaving, specifying the net weight of the product as it stands and, for products harvested in the Commu ­ nity, the moisture content and the impurity content,  undertake to open his financial accounts to the competent agency,  undertake to supply such other supporting docu ­ ments as are necessary. Article 6 1 . Producer Member States shall check : 1 . At the request of the first buyer, the competent agency of the Member State in which the peas and field beans are harvested shall issue a certificate as referred to in Article 4 (2) of Regulation (EEC) No 2036/82. 2 . The certificate shall be issued for the quantities supplied under one or more contracts . However, where there is more than one delivery under a given contract, the certificate may be issued for the quantity indicated in each delivery declaration . 3 . The certificate shall state the serial number preceded by the letter or letters appearing on each contract and the quantity, as adjusted in accordance with the method laid down in the Annex, of the product appearing in the relevant delivery declaration or declarations. 4 . Provided that sufficient security is furnished by the party concerned, Member States may issue a certi ­ ficate before the delivery declaration is lodged, for at most 80 % of the quantity indicated in the contract lodged. Where it has not been possible for the delivery decla ­ ration to be lodged solely because the information referred to in the fourth indent of Article 4 was temporarily not available, Member States may also issue the certificate for at most 80 % of the quantity actually delivered . The certificate for the remainder shall be issued when all the conditions laid down in Articles 4 and 6 of this Regulation have been complied with . Should Member States discover that under this para ­ graph they have issued certificates for more than the actual quantities involved, they shall recover the certi ­ ficates for the excess quantities, failing which they shall require the first buyer to pay an amount equal to the highest aid applicable on the date the certificate was issued, multiplied by the excess quantity. (a) that contracts meet the conditions set out in Article 2 and that the price shown is not less than the minimum price ; (b) that delivery declarations meet the conditions set out in Article 4 ; (c) where a contract is concluded for a given area, that the quantity actually delivered corresponds to that capable of being produced on the area indicated in the contract . 2 . The conversion rate to be applied for the purpose of checking that the minimum price has been complied with in the case of a product harvested during a given marketing year shall be the representa ­ tive rate in force on the first day of the marketing year in question . 3 . Producer Member States shall carry out spot checks on the accuracy of at least 5 % of delivery declarations. 4 . After the checks referred to in paragraph 1 (a), the producer Member State shall mark the contract with a serial number, preceded by the following letter or letters indicating the country in which the contract was concluded : B for Belgium, D for Germany, DK Article 8 1 . The form of certificate shall be determined by 31 December 1982 in accordance with the procedure provided for in Article 1 2 of Council Regulation (EEC) No 1117/78 R. (') OJ No L 246, 5 . 11 . 1971 , p . 1 . ( 2) OJ No L 142, 30 . 5 . 1978 , p . 1 . No L 233/8 Official Journal of the European Communities 7. 8 . 82 the quantities produced and guarantees to use the products concerned only for feeding that livestock,  process at least 400 tonnes of peas and field beans,  keep stock and financial accounts, 2 . Until a Community certificate is adopted, Member States shall use certificates of their choice . They may be used until 30 June 1983 . 3 . After 30 June 1983 , Member States shall , as soon as possible, communicate a list indicating the references of the certificates lodged with them to the Member States which issued them. 4. Each Member State of issue shall check that the certificates lodged in other Member States correspond to those it has issued .  submit to such checks as are necessary,  guarantee to pass on the full amount of the aid to the producer. 2 . The competent agency of the Member State shall grant approval to a body applying therefor after checking that the conditions laid down in paragraph 1 are complied with . However, for the marketing year 1982/83 , provisional approval may be granted as soon as an application is received. If checks then reveal that the conditions laid down in paragraph 1 are not complied with, this provisional approval shall be with ­ drawn retroactively. Article 9 1 . The certificate shall be valid throughout the Community. 2 . Each Member State shall transmit to the Commission the stamp and, where applicable, the authorized signature appearing on each certificate . The Commission shall communicate them to the other Member States . Article 13 Article 10 Producer Member States shall set up systems of control to check that the products are delivered by the producer to the approved body and that they are then processed. In any case of doubt as to the authenticity of a certifi ­ cate or of the statements or stamps thereon, the competent national authorities shall return the disputed document or a photocopy thereof to the issuing body to be checked . Article 14 Article 11 For the purpose of Article 7 of Regulation (EEC) No 2036/82, 'processing by an approved body' shall mean any operation by that body which, by milling or any other similar process, modifies the nature of the produce which is to be used for feeding livestock. Article 15 1 . At the request of any holder of a certificate as referred to in Article 7, and after that certificate has been lodged by the holder, any issuing body shall replace it with certificates for smaller amounts of peas and field beans equal in total to the quantity shown on the certificate lodged . Certificates issued to replace a lodged certificate shall be equivalent in effect to that certificate, up to the quantity for which they are issued. 2 . Each replacement certificate shall be marked with the same number and letter or letters as the original certificate together with a supplementary serial number. 1 . Where a contract was lodged by the first buyer before 1 August 1982, Commission Regulation (EEC) No 3075/78 (') shall apply as regards the contract and any increases or reductions in the minimum price . 2 . Where a certificate as referred to in Article 10 (2) of Regulation (EEC) No 3075/78 was issued before 1 August 1982, it may be used instead of the certificate referred to in Article 7 above until 31 March 1983 . 3 . Until 31 December 1982 Member States may make derogations from Articles 4 and 5, if this is necessary. Member States shall forthwith inform the Commission of any measures which they take pursuant to this paragraph . Article 12 1 . In order to be approved within the meaning of Article 8 of Regulation (EEC) No 2036/82, a body must :  include at least 150 producers of peas and field beans each of whom has sufficient livestock to use (') OJ No L 367, 28 . 12 . 1978 , p . 9 . 7. 8 . 82 Official Journal of the European Communities No L 233/9 Article 16 fication shall constitute an application to place the products under supervision . 2. The weighing and sampling referred to in Article 1 1 (2) of Regulation (EEC) No 2036/82 shall be carried out when the peas and field beans enter the under ­ taking. 3 . The taking of samples, the reduction of labora ­ tory samples to samples for analysis and the determi ­ nation of the moisture and impurity contents shall be carried out by a uniform method for the whole Community. However, until a Community method is adopted, Member States shall use methods of their choice. 4 . Except in cases of force majeure, and with the exception of the products referred to in Article 16 (b) and (e), products placed under supervision my not leave the undertaking until they have been processed. However, at the request of the party concerned, products to be incorporated into animal feed may be authorized to undergo milling, flaking or toasting outside the undertaking. For the purposes of Article 5 (2) of Regulation (EEC) No 2036/82, products shall be considered actually to have been used if, respectively in relation to points (a), (b), (c), (d) and (e) of the abovementioned provision, they : (a) have been incorporated together with other products into animal feedingstuffs after being milled, and possibly toasted or processed into flakes ; (b)  have left the undertaking, unprocessed, after being put up in new packages of 12-5 kilo ­ grams or less , provided that they contain no more than 0-25 % of impurities and no more than 1 % of broken or damaged seed of the same species,  have left the undertaking, unprocessed, after being mixed with at least three other species of seed and put up in new packages of 25 kilo ­ grams or less, provided that they contain no more than 0-25 % of inorganic matter and no more than 1 % of broken or damaged peas and field beans ; (c) have been processed with a view to the production of protein concentrates ; (d) have been processed as follows : Article 19  skinning and, possibly, separation of the cotyledons,  skinning and milling with a view to the prepa ­ ration of flour for human consumption,  soaking in water and packaging, with the liquid, in hermetically sealed packages ; (e) have left the undertaking, unprocessed, after being put up in new packages of 12-5 kilograms or less, provided that they contain no more than 0-25 % of impurities and no more than 1 % of broken or damaged seeds of the same species . 1 . The appointed agency in the Member State in which the procedure is actually used shall check that the quantity indicated on the certificate referred to in Article 7 corresponds to that placed under supervision in the undertaking. The weight of the quantity placed under supervision shall be determined by the method set out in the Annex . 2 . If the quantity placed under supervision is not more than 102 % of the quantity indicated on the certificate, the competent agency shall accept it as qualifying for the aid. 3 . If the quantity placed under supervision is more than 102 % of the quantity indicated on the certifi ­ cate, the competent agency shall accept as qualifying for the aid only 102 % of the quantity indicated on the certificate . Article 17 1 . For the purposes of this Regulation, 'undertaking shall mean any premises or other place within the precincts of an establishment where the products are actually used. 2 . In addition , if the products are intended to be incorporated into animal feedingstuffs in accordance with Article 16 (a), and if they cannot be stored within the precincts referred to in paragraph 1 , 'undertaking' shall mean any premises outside these precincts which offer sufficient guarantees as regards checking the stored products and which have been approved in advance by the agency responsible for supervision . Article 20 Except in cases of force majeure, an application to place products under supervision shall carry with it the obligation actually to use the products within the meaning of Article 16 within 150 days of the date on which the application is lodged . The obligation shall be considered to have been fulfilled when the quantity used, as determined in accordance with the method set out in the Annex, has attained a level not more than 2 % below the quantity indicated on the certificate . Article 18 1 . When the products enter the undertaking, the party concerned shall immediately inform the compe ­ tent agency of the Member State in writing. This noti ­ No L 233/ 10 Official Journal of the European Communities 7. 8 . 82 Article 21  a reference to the security. Application may be lodged by letter, telegram or telex. Article 23 The day on which the application is lodged' shall mean the day on which it is actually lodged, provided that this is a working day and that it is lodged not later than 4 p.m., Belgian time . Applications lodged on a non-working day or on a working day after 4 p.m. shall be considered as being lodged on the following working day. 1 . The appointed agency in the Member State where the products are actually used shall check that the quantities of peas and field beans placed under supervision in the undertaking correspond to those used in accordance with Article 16. 2 . For those purposes of these checks, the under ­ taking shall keep separate stock accounts for products harvested in the Community and imported products, including details of :  quantities entering, specifying the net weight of the product as received, and, for products harvested in the Community, the moisture and impurity contents,  movements of the products between the under ­ taking's premises or stores, and quantities entering or leaving as provided for in Article 18 (4),  quantities of peas and field beans actually used within the meaning of Article 16,  quantities of peas and field beans actually used within the meaning of Article 16, which have left the undertaking,  invoices or equivalent documents for both products bought and products sold . The undertaking shall also be obliged to make its financial accounts available to the appointed agency of the Member State . Article 24 Article 22 1 . Except in cases of force majeure, an application for aid shall carry with it an obligation to place the quantity indicated in the application under supervision not later than the end of the sixth or ninth month following that during which the application for aid is lodged, depending on whether the application refers to aid under Article 3 (2) or ( 1 ) of Regulation (EEC) No 1431 /82. 2. The obligation referred to above shall be con ­ sidered to have been fulfilled if the quantity placed under supervision before the time limit concerned is between 93 and 107 % of the quantity indicated in the application . 3 . The security shall be forfeit in its entirety if the quantity placed under supervision is less than 7 % of that indicated in the application . 4. If the quantity placed under supervision is more than 7 % but less than 93 % of that indicated in the application, the security shall be forfeit in proportion to the difference between 93 % of the quantity indi ­ cated in the application and the quantity actually placed under supervision . 5 . The aid to be granted for quantities exceeding 107 % of the quantity indicated in the application shall be that applying on the day the product is placed under supervision . 1 . Applications for aid as referred to in Article 5 ( 1 ) of Regulation (EEC) No 2036/82 shall be lodged by the party concerned in the Member State in which the products are to be actually used, not later than the day on which the application to place products under supervision is lodged . 2. If the application for aid is lodged before the lodging of the application to place products under supervision , it shall be accompanied by a security amounting to 2-0 ECU per 100 kilograms of product . The security shall take the form of a guarantee provided by an establishment meeting the criteria laid down by the Member State in which the application is made . 3 . The application for aid shall give at least the following particulars :  the surname, fornames and address of the appli ­ cant,  the quantity of peas and field beans for which the aid is requested,  whether the aid being applied for is that referred to in Article 3 ( 1 ) or (2) of Regulation (EEC) No 1431 /82, Article 25 The event, within the meaning of Article 6 of Council Regulation (EEC) No 1134/68 ('), creating entitlement to the aid for peas and field beans shall be considered as having occurred on the day on which the applica ­ tion to place products under supervision as referred to in Article 18 is submitted . (') OJ No L 188 , 1 . 8 . 1968 , p . 1 . 7. 8 . 82 Official Journal of the European Communities No L 233/ 11 Article 26 Article 29 Approved bodies as referred to in Article 7 of Regula ­ tion (EEC) No 2036/82 shall each month submit to the competent agency of the Member State in which the processing took place a processing declaration concerning quantities processed during the previous month, indicating at least :  the names, forenames and addresses of the produ ­ cers of products which have been processed,  the quantity of products processed per producer, as adjusted by the method laid down in the Annex . Article 27 1 . Aid shall be granted only for peas and field beans which are of sound, genuine and merchantable quality. The aid shall be paid in respect of the checked weight of the product as adjusted by the method laid down in the Annex. Aid shall not be paid for products containing more than 5 % of skins or skinned seeds, whether or not broken . 2 . The aid shall be paid to users having submitted the application referred to in Article 22, provided that :  they have lodged the certificate referred to in Article 7 with the agency appointed by the Member State,  the agency responsible for supervision under Article 19 has checked that the quantity indicated in the certificate has actually been used within the period referred to in Article 20 ,  in the case of use as referred to in the third indent of Article 16 (d), the product has been put up in packages bearing labelling stating the type of processing which it has undergone . 3 . The aid shall be paid to the approved body which submitted the declaration referred to in Article 26, provided that the agency responsible for super ­ vision has carried out the check referred to in Article 27 and is satisfied that the product is being used in accordance with this Regulation . 1 . The agency appointed by the Member State in which the products are processed by an approved body shall check that the quantity indicated in the proces ­ sing declaration corresponds to that actually processed . 2. For the purposes of such checks, an approved body shall keep stock accounts within the meaning of Article 1 3 including the following :  the quantities of unprocessed products entered by the approved body for processing, together with their moisture and impurity contents,  any movements of products within the precincts of the approved body,  the quantities of products processed and returned to the producer. 3 . Approved bodies shall also keep a register inclu ­ ding :  the names, forenames and addresses of its members,  the areas sown to peas and field beans at 15 May and 31 December of each year, for each of its members,  the numbers of livestock held by its members at the same dates . Article 30 Article 28 1 . Advance payment of the aid as referred to in Article 10 of Regulation (EEC) No 2036/82 shall be subject to the lodging of a security equal to the aid indicated in the application referred to in Article 5 of that Regulation multiplied by the quantity indicated in the application to place products under supervision referred to in Article 18 of this Regulation . 2. The security shall take the form of a guarantee provided by an establishment meeting the criteria laid down by the Member State in which the application is made. 3 . The security shall be released when the quantity placed under supervision is actually used, if this occurs within the period referred to in Article 20 . If the period referred to in Article 20 is not complied with, the security shall be forfeit. However, if use takes place not later than the ninth month following expiry of the period, the security shall be repaid less 10 % for each month or part of a month overdue. 1 . When the products enter the approved body, they shall be weighed and sampled as laid down in Article 1 1 (2) of Regulation (EEC) No 2036/82. 2 . The taking of samples, the reduction of labora ­ tory samples to samples for analysis and the determi ­ nation of the moisture and impurity contents shall be carried out by a uniform method for the whole Community. However, until a Community method is adopted, Member States shall use methods of their choice. 3 . Except in cases of force majeure, products may not leave the approved body unless they have been processed . No L 233/ 12 Official Journal of the European Communities 7 . 8 . 82 Article 31  they have been exported to non-member countries . 2. The following are not subject to the system referred to in paragraph 1 :  products which are presented, unprocessed, in new packages of a content equal to or less than 12-5 kilograms, even when mixed with other products,  products which have been skinned, and split into two cotyledons. 3 . In the case of intra-Community trade in the products subject to control pursuant to this Article, the proof that the products have reached one of the desti ­ nations referred to in paragraph 1 shall be furnished by production of control copy T 5 issued and used in accordance with the provisions of Council Regulation (EEC) No 223/77 ( ») and of this Article . The section entitled 'Description of goods' must contain one of the following statements : 1 . The aid for products used in the feeding of animals shall be fixed once a month by the Commis ­ sion , in such a manner that it can be applied from the first day of the following month . In the event of a major change in the market situation, the aid may be altered as often as necessary. The Commission shall inform the Member States of the amount of the aid to be paid per 100 kilograms of product as soon as it has been fixed, and in all events before its entry into force . 2. The aid for products used for human consump ­ tion shall be fixed, in accordance with the procedure laid down in Article 12 of Regulation (EEC) No 1117/78 , before the beginning of each marketing year, so as to apply from the first day thereof. The aid may be altered in the meantime if there is a major change in the world-market price . ' Imported products , 'Produits importÃ ©s , 'Eingefiihrte Erzeugnisse , 'Prodotti importati , Article 32 ' Ingevoerde produkten , 'IndfÃ ¸rte produkter , 'Etaay6 (j.Eva 7tpoi6vTa'. 1 . When completing customs formalities for export to third countries for products mentioned in Article 1 of Regulation (EEC) No 1431 /82 which fulfil the conditions for the grant of aid, the exporter shall present the certificate referred to in Article 7 or, where applicable, in Article 15 (2), covering a quantity equal to at least 98 % of the weight of the products, adjusted in accordance with the method laid down in the Annex . The certificate shall, after being stamped by the customs authorities and endorsed with the destination of the products, be forwarded by these authorities to the competent authorities in the Member State of export. 2. Paragraph 1 shall not apply to products referred to in Article 16 (b), (d) first indent, and (e). The section entitled 'Additional information of the control copy shall be completed as follows : box 101 : by insertion of the Common Customs Tariff subheading for the products ; box 103 : by insertion of the net weight of the products in words ; box 1 04 : by deletion of the phrase 'leaving the geo ­ graphical territory of the Community' in the first indent and by addition of one of the following phrases to the second indent : ' Intended to be placed under the control provided for by Regulation (EEC) No 2192/82', 'DestinÃ © a etre mis sous le contrÃ ´le prÃ ©vu au rÃ ¨glement (CEE) n0 2192/82', 'Dazu bestimmt, der Kontrolle nach der Verordnung (EWG) Nr. 2192/82 unterworfen zu werden ',Article 33 Destinato ad essere messo sotto il controllo previsto dal regolamento (CEE) n. 2192/82', Bestemd om te worden geplaatst onder de controle bedoeld in Verordening (EEG) nr. 2192/82', Bestemt til at anbringes under den i forordning (EÃF) nr. 2192/82 omhandlede kontrol', 1 . The Member States shall set up a customs control system, or an administrative control system offering equivalent guarantees, which shall be applied from the time when the products referred to in Article 1 of Regulation (EEC) No 1431 /82 are put into circulation in the Community until these products have arrived at one of the following destinations :  they have been actually used for one of the uses referred to in Article 16 without having benefited from aid, 'Ã Ã ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ½Ã ¬ Ã ÃÃ ±Ã Ã ¸Ã µÃ ¯ Ã Ã Ã Ã ½ Ã ­Ã »Ã µÃ ³Ã Ã ¿ ÃÃ ¿Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã Ã Ã Ã ½ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹8. 2192/82 '. (') OJ No L 38 , 9 . 2 . 1977, p . 20 . 7. 8 . 82 Official Journal of the European Communities No L 233/ 13 Article 3 54. Where the control copy referred to in paragraph 3 is not returned to the office of departure or to the relevant central body within nine months of its issue, the Member State of departure shall examine the case and inform the Commission thereof. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1982. However, Articles 32 and 33 shall apply from 1 October 1982. Article 34 Regulation (EEC) No 3075/78 is hereby repealed. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 August 1982. For the Commission Poul DALSAGER Member of the Commission ANNEX Method of calculating the weight of peas and field beans i = impurity of peas and field beans the weight of which is to be determined, h = moisture of peas and field beans the weight of which is to be determined, i , = impurities ) ) of the quality for which the aid is fixed, h , = moisture \ q = quantity of the products as received, expressed in kilograms, the weight of which is to be determined, x = weight of the products expressed in kilograms. 'Impurities' means all foreign bodies, organic or non-organic , other than the species in question . Only the first two decimal places shall be taken into consideration for the moisture and impurities content